— Order, Supreme Court, New York County (Barbara R. Kapnick, J.), entered April *4549, 2013, which granted plaintiffs motion for partial summary judgment terminating the relationship between the parties and a transfer of certain endowment funds to it and dismissal of defendants’ counterclaims, unanimously reversed, on the law, without costs, and the motion denied. Orders, same court and Justice, entered May 21, 2013 and July 19, 2013, which, respectively, pursuant to the April 9, 2013 order, directed that the funds be transferred to plaintiff pursuant to certain conditions, and modified certain of those conditions, unanimously reversed, on the law, without costs, and the matter remanded for further proceedings.
While the relationship of the parties to each other and Athens College is sui generis, we believe that equitable dissolution of the relationship is available upon a showing of deadlock or misfeasance (see generally Partnership Law § 63; Business Corporation Law §§ 1104, 1104-a). However, sharp disputes of fact over the misfeasance and existence of deadlock preclude the granting of summary judgment to either side. As such, the subsequent orders governing escrow of the funds must also be reversed. Concur — Tom, J.E, Acosta, Saxe and DeGrasse, JJ.